Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered December 15, 1993, convicting him of robbery in the first degree, assault in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Most of the challenged comments that were made by the prosecutor during his summation were fair responses to defense counsel’s summation or within the bounds of proper rhetorical comment (see, People v Arce, 42 NY2d 179; People v Galloway, 54 NY2d 396). Moreover, any improper comments do not warrant reversal of the defendant’s conviction in view of the overwhelming evidence of the defendant’s guilt (see, People v Morgan, 66 NY2d 255; People v Crimmins, 36 NY2d 230).
The defendant’s sentence was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Sullivan, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.